DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 9, 14-15, and 17-18 are objected to because of the following informalities:  
Claim 1: On Line 12, Applicant recites “the received signal”.  However, for consistency with “a reception signal” on Line 5 and for proper antecedent basis, the Examiner suggests changing “the received signal” to --the reception signal--.  Appropriate correction is required.
Claim 6: On Line 9, the recitation of “a cone” should be deleted because it already appears on Line 3.
Claim 9: On Line 3, the Examiner assumes that “touching of the component” should actually be --touching of the adjustable component--.
Claim 14: On Line 6, the Examiner assumes that “converts the change” should actually be --converts into a change--.
Claim 15: On Line 3, the Examiner assumes that “according to o claim 1” should actually be --according to claim 1--.
Claim 15: On Lines 2-3 and 5, the Examiner assumes that all instances of “the control” should actually be -the control system--. 
Claim 15: On Line 4, the Examiner assumes that “configured to be mounting” should actually be --configured to be mounted--.
Claim 17: On Line 1, the Examiner assumes that “The control according to” should actually be --the control system according to--.
Claim 18: On Line 2, the Examiner assumes that “the control” should actually be -the control system--. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  A dependent claim may only depend on a single claim.  However, claim 2 is written to depend on both claim 15 and claim 10.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-9, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner (DE 102004035246, disclosed in IDS 16 October 2020), hereinafter Schreiner, in view of Rayer (DE 102018203549), hereinafter Rayer.

Claim 1: Schreiner discloses a sensor assembly (Fig. 1) for an electrically adjustable piece of furniture (intended use) with at least one actuator (4) for adjusting an adjustable component (8) of the piece of furniture and a control system for controlling the at least one actuator (4) [0023], the sensor assembly comprising: 
 	a light transmitter (11a) and a light receiver (11b) coupled to each other via an optical light path [0026], wherein the light receiver (11b) is configured to provide a reception signal based on a received amount of light (inherent function of light receiver);
an aperture element (12) which is configured to at least partially cover the light path and which is mounted in a movable manner with respect to the light path in such a way that a change in a position of the aperture element (12) results in a change in the covering of the light path [0027]; and
an evaluation circuit (15) configured to generate a deformation signal based on the reception signal [0030],
wherein the sensor assembly is configured to be mounted in the piece of furniture such that the aperture element (12) converts a deformation or movement of the adjustable component (8) into a change in the position of the aperture element (12) relative to the light path [0015].
Schreiner does not explicitly disclose wherein the evaluation unit is configured to control an amount of light emitted from the light transmitter via a control signal that is generated based on minimizing a difference between the reception signal and a reference signal.
Rayer, however, in the same field of endeavor of adaptive lighting systems, discloses wherein an evaluation unit is configured to control an amount of light emitted from a light transmitter via a control signal that is generated based on minimizing a difference between the reception signal and a reference signal (claim 9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schreiner’s evaluation unit to control the amount of light emitted from a light transmitter for the purpose of modulating the deformation signal to achieve a desired degree of adjustment.

Claim 4: Schreiner does not explicitly disclose the length of the light path.
 	However, Applicant has provided no criticality for the light path to be shorter than 2 cm, in particular shorter than 1 cm.  Applicant has disclosed only that “the distance between the light transmitter 210 and light receiver 220 is small” with “less than 2 cm” given only as an example (Spec. [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schreiner’s sensor assembly to have a small light path length, since “small” is subjective, for the purpose of providing a compact device.  

Claim 5: Schreiner further discloses wherein the light path is a direct optical connection for transmitting light from the light transmitter (11a) to the light receiver (11b), in particular without the use of reflections (evident from Fig. 1) [0026].

Claim 6: Schreiner further discloses wherein the aperture element (12) has a shape of a cone (evident from Fig. 1).

Claim 7: Schreiner further discloses wherein the aperture element (12) comprises a cross-sectional area perpendicular to the light path which is at least partially formed by a triangle (evident from Fig. 1 that the aperture element is cone-shaped, thus the cross-sectional projection of it will be a triangle).

Claim 8: Schreiner further discloses wherein the aperture element (12) is adapted to be fixedly mounted to the adjustable component (8) for producing the change in position of the aperture element (12) relative to the light path [0027].

Claim 9: Schreiner further discloses where the aperture element (12) is mounted elastically in the sensor assembly and is arranged to produce the change in position of the aperture element (12) relative to the light path via touching of the adjustable component (8) [0027].

Claim 14: Schreiner discloses an actuator (4) for an electrically adjustable piece of furniture (intended use) with a control system for controlling the at least one actuator (4), the actuator (4) being set up for adjusting an adjustable component (8) of the piece of furniture [0023] and comprising a sensor assembly according to claim 1 (see rejection of claim 1), wherein the sensor assembly is arranged in a housing of the actuator (4) (evident since the sensor assembly is used with the control system for activating the actuator) and the aperture element (12) is fixed in the actuator (4) in such a way that a deformation or movement of the adjustable component (8) via a deformation or movement of an end shield of the actuator (4) converts the change in position of the aperture element (12) relative to the light path [0015,0023].

Claim 15: Schreiner discloses a control system (Fig. 1) for an electrically adjustable piece of furniture (intended use) with at least one actuator (4) for adjusting an adjustable component (8) of the piece of furniture [0023], the control system comprising a sensor assembly according to claim 1 (see rejection of claim 1), wherein the control system is configured to control the at least one actuator (4) and is configured to be mounted onto the adjustable component (8) (evident since the actuator needs to be controlled to move, which is turn moves the adjustable component), and wherein the sensor assembly is integrated in a housing of the control system (evident since the sensor assembly is used with the control system for activating the actuator).

Claim 18: Schreiner discloses an electrically adjustable piece of furniture with at least one actuator (4) for adjusting an adjustable component (8) of the piece of furniture [0023], with a control system for controlling the at least one actuator (4) and with at least one sensor assembly according to claim 1 (see rejection of claim 1), wherein the at least one sensor assembly is mounted in the piece of furniture in such a way that the aperture element (12) converts a deformation or movement of the adjustable component (8) into the change in position of the aperture element (12) relative to the light path [0015].

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner, in view of Rayer as applied to claim 1 above, and further in view of Iwata et al. (US 6,539,804), hereinafter Iwata.

Claim 2: Schreiner is silent with respect to wherein the evaluation circuit comprises a filter stage.
 	Iwata, however, although not in the same field of endeavor, is nevertheless concerned with the same problem of signal processing.  Iwata discloses wherein an evaluation circuit comprises a filter stage and is configured to generate a deformation signal by filtering a control signal or a signal derived from the control signal using the filter stage (Col. 6, Line 65 - Col. 7, Line 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schreiner’s evaluation circuit with a filter stage for the purpose of achieving effective signal processing.

Claim 3: Schreiner, in view of Iwata, further discloses wherein the filter stage is designed as a low-pass filter stage and a differentiator is connected downstream of the low-pass filter stage (Col. 6, Line 65 - Col. 7, Line 6).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner, in view of Rayer as applied to claim 1 above, and further in view of Hille (US 2013/0207585), hereinafter Hille.

Claim 10: Schreiner is silent with respect to a printed circuit board.
 	Hille, however, in the same field of endeavor of electromotive adjustors, discloses wherein a light transmitter and a light receiver are arranged on a common printed circuit board [0013].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schreiner’s system with a printed circuit board for the purpose of allowing the light transmitter and the light receiver to control the electromotive adjustment device (Hille [0013]).

Claim 11: Schreiner further discloses wherein the light path is parallel or substantially parallel to the surface of the printed circuit board (evident from Fig. 1 of Schreiner, path from 11a to 11b).

Claim 12: Schreiner discloses wherein the aperture element (12) is mounted movably above the light path (evident from Fig. 1 of Schreiner), but does not explicitly disclose wherein the printed circuit board has an opening below the light path.
 	However, Schreiner does disclose wherein the aperture element (12) moves into the light path to change the amount of light reaching the light receiver (11b) [0015,0023].  Without an opening in the printed circuit board below the light path, the aperture element can only partially affect the light path. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schreiner’s printed circuit board with an opening below the light path for the purpose of allowing full movement of the aperture element so that it is able to go from zero to complete obstruction of the light path.

Claim 13: Schreiner, in view of Hille, further discloses a housing in which the circuit board is arranged (Hille, [0013]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schreiner, in view of Rayer as applied to claim 15 above, and further in view of Strothmann et al. (US 2013/0293173), hereinafter Strothmann.

Claim 17: Schreiner is silent with respect to wherein the control system is configured to detect a collision.
Strothmann, however, in the same field of endeavor of force-sensitive sensors, discloses an apparatus (Fig. 3) for operating an electrically adjustable piece of furniture, the operating comprising:
detecting, based on the deformation signal, in particular based on a change in the deformation signal, a collision of the adjustable component [0024]; and
terminating a movement of the at least one actuator and/or switching a direction of movement of the at least one actuator in case of a detected collision [0024].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Schreiner’s control system by detecting a collision and preventing further movement in that direction for the purpose of preventing serious damage to the furniture or other objects, or injuries to nearby individuals (Strothmann [0006]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schreiner, in view of Rayer and Strothmann.

Claim 19: Schreiner discloses a method (using the apparatus of Fig. 1) for operating an electrically adjustable piece of furniture comprising at least one actuator (4) for adjusting an adjustable component (8) of the piece of furniture and at least one sensor assembly [0023], the at least one sensor assembly having a light transmitter (11a) and a light receiver (11b)  which are coupled to one another via an optical light path [0026], as well as an aperture element (12) which is configured to at least partially cover the light path and which is mounted in a movable manner with respect to the light path in such a way that a change in a position of the aperture element (12) results in a change in the covering of the light path [0027], the method comprising:
transmitting a first quantity of light from the light transmitter (11a) via the light path to the light receiver (11b) [0026];
generating, by means of the light receiver (11b), a reception signal based on a second amount of light received via the light path (inherent function of light receiver);
converting a deformation or movement of the adjustable component (8) into a change in the position of the aperture element (12) relative to the light path [0015]; and
generation of a deformation signal based on the reception signal [0030].
Schreiner does not explicitly disclose controlling an amount of light emitted from the light transmitter via a control signal that is generated based on minimizing a difference between the reception signal and a reference signal.
Rayer, however, in the same field of endeavor of adaptive lighting systems, discloses controlling an amount of light emitted from a light transmitter via a control signal that is generated based on minimizing a difference between the reception signal and a reference signal (claim 9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify method to control the amount of light emitted from a light transmitter for the purpose of modulating the deformation signal to achieve a desired degree of adjustment.
Schreiner is silent with respect to detecting a collision of the adjustable component.
Strothmann, however, in the same field of endeavor of force-sensitive sensors, discloses a method (using the apparatus of Fig. 3) for operating an electrically adjustable piece of furniture, the method comprising:
detecting, based on the deformation signal, in particular based on a change in the deformation signal, a collision of the adjustable component [0024]; and
terminating a movement of the at least one actuator and/or switching a direction of movement of the at least one actuator in case of a detected collision [0024].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Schreiner’s method by detecting a collision and preventing further movement in that direction for the purpose of preventing serious damage to the furniture or other objects, or injuries to nearby individuals (Strothmann [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896